Bridge Builder Trust c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California 91741 December 18, 2014 VIA EDGAR TRANSMISSION Division of Investment Management U.S. Securities and Exchange Commission 100 “F” Street, N.E. Washington, D.C.20549 Re: Bridge Builder Trust (the “Trust”) File Nos.: 333-187194 and 811-22811 Dear Sir or Madam: We are attaching for filing, on behalf of the Trust,Post-Effective Amendment No.5 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) pursuant to the Securities Act of 1933, as amended (the “1933Act”) (Amendment No.7 to the Registration Statement pursuant to the Investment Company Act of 1940, as amended).This Amendment is being filed pursuant to Rule485(a)(2) under the 1933 Act for the purpose of adding four new series of the Trust—the Bridge Builder Large Cap Growth Fund, the Bridge Builder Large Cap Value Fund, the Bridge Builder Small/Mid Cap Growth Fund, and the Bridge Builder Small/Mid Cap Value Fund. Pursuant to Rule 485(a)(2), the Trust anticipates that this filing will become effective 75days after filing, on March 3, 2015.At or before the 75th day effective date, the Trust will file another Post-Effective Amendment to its Registration Statement under Rule485(b) of the 1933Act to be effective not earlier than the effective date of this Amendment.The purpose of that filing will be to incorporate any comments made by the Staff on this Amendment and to update any missing information and/or file updated exhibits to the Registration Statement. If you have any questions, concerning the foregoing, please contact the undersigned at (626)914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. Secretary of the Trust
